Order entered August 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00704-CV

                            CTMGT FRISCO 11, LLC, Appellant

                                               V.

         ONCOR ELECTRIC DELIVERY COMPANY, LLC, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-01359-2014

                                           ORDER
       We GRANT appellant’s August 15, 2014 unopposed second motion for an extension of

time to file its brief. Appellant shall file its brief on or before September 17, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE